          Case 1:19-cv-00163-PB Document 64 Filed 04/12/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


New Hampshire Lottery Commission,
et al.

     v.                                           Consolidated Case No.
                                                  19-cv-163-PB
William Barr, in his official
capacity as Attorney General of
the United States of America,
et al.


                                     ORDER


     The defendants’ motion to dismiss for lack of jurisdiction

(Doc. No. 45) is denied to the extent it relies exclusively on

the Deputy Attorney General’s April 8, 2019 memorandum.             See

Memorandum from Deputy Attorney General, Notice Regarding

Applicability of the Wire Act, 18 U.S.C. § 1084, to State

Lotteries and Their Vendors (April 8, 2019), Doc. No. 61-1.               The

remaining arguments in support of the defendants’ motion to

dismiss and the parties’ cross-motions for summary judgment are

taken under advisement.

     SO ORDERED.

                                             /s/ Paul J. Barbadoro
                                             Paul Barbadoro
                                             United States District Judge


April 12, 2019
       Case 1:19-cv-00163-PB Document 64 Filed 04/12/19 Page 2 of 2




cc:   Francis Charles Fredericks, Esq.
      Anthony Galdieri, Esq.
      Matthew D. McGill, Esq.
      Michael A. Delaney, Esq.
      Nicholas F. Casolaro, Esq.
      Theodore B. Olson, Esq.
      Steven A. Myers, Esq.
      Alain J. Ifrah, Esq.
      Andrew J. Silver, Esq.
      Claude M. Stern, Esq.
      Demetrio F. Aspiras, III, Esq.
      Derek L. Shaffer, Esq.
      Avram D. Frey, Esq.
      Gillian A. Woolf, Esq.
      Lawrence S. Lustberg, Esq.
      Meghal J. Shah, Esq.
      Thomas R. Valen, Esq.
      Donald S. McGehee, Esq.
      Mark G. Sands, Esq.
      Melinda A. Leonard, Esq.
      Peter S. Cowan, Esq.
      A Michael Pratt, Esq.
      Christopher B. Chuff, Esq.
      Joanna J. Cline, Esq.
      Patrick J. Queenan, Esq.
      Robert R. Lucic, Esq.
      Brian W. Barnes, Esq.
      Charles J. Cooper, Esq.
      David H. Thompson, Esq.
      J. Joel Alicea, Esq.
      Michael J. Tierney, Esq.
